DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a probe forming device comprising a spinning shaft with a holding member and a driving member that drives a spinning shaft to perform single-axis reciprocating movement, first and second adjust structures that oppose each other with the holding member between, each adjust structure adjusting a respective first and second angle adjusting member, an electrolyte member conveying member disposed above a workpiece and a power supply with a positive terminal connected to the workpiece or spinning shaft and a negative terminal connected to the adjusting structures.  Chen (US 11173561 B1) is a related patent, however is not prior art and is drawn to a method of probe processing that does not include a driving member that drives a spinning shaft to perform single-axis reciprocating movement.  Cao (CN 110125496 A) is the closest prior art which discloses a method of producing a capillary needle by electrochemical processing ([27]-[30]) by moving the needle in and out of the electrolyte reciprocally.  However, Cao does not explicitly disclose the probe forming device comprising first and second adjusting structures with respective grinding member on either side of to the central line of the workpiece/holding member, wherein the adjust structures can adjust the respective angles between the workpiece/holding member and the grinding members.    Bauer (US 20180317959 A1) discloses electrochemical polishing a cannula that has an electrode with first and second angles with respect to a central line ([51]; Figs. 5(a)-(b)), but does not explicitly disclose the adjusting structures nor that the adjusting structures have grinding members, as Bauer only discloses electropolishing, not electrolytic grinding.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794